[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                  FILED
                           ________________________      U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               January 3, 2006
                                No. 05-11643                THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                              D. C. Docket Nos.
                               00-01372-CV-SH
                              97-40207-BKC-AJ


In Re: Norman Brickell


                                                                           Debtor,

DOROTHEA BRICKELL,

                                                          Defendant-Appellant,

                                   versus


NORMAN BRICKELL,

                                                                Plaintiff-Appellee.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                              (January 3, 2005)
Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

       Dorothea Brickell, a creditor proceeding pro se, appeals the district court’s

affirmance of a bankruptcy court order declaring that all obligations owed to her by

her former husband, Norman Brickell, are discharged. The district court judge

issued a one page opinion dismissing the entire case and stating without further

comment: “From a review of the record, it is evident that this is yet another

patently frivolous appeal brought by Ms. Brickell.”

       In 1998 Ms. Brickell filed a complaint in the bankruptcy court alleging the

same substantive issues she alleges today. That court dismissed the case for lack

of prosecution, patent disregard of court orders, and failure to comply with the

court rules. The district court affirmed the dismissal of that case, calling it the

“latest installment in an acrimonious and litigious imbroglio.” Almost eight years,

multiple filings, and three trips to this Court later, Ms. Brickell still won’t let it go.

       Res judicata bars the relitigation of claims that have been fully litigated.

Pleming v. Universal-Rundel Corp., 142 F.3d 1354, 1356 (11th Cir. 1998). The

doctrine applies when: 1) a prior decision was rendered by a court of competent

jurisdiction; 2) there was a final judgment on the merits; 3) the parties were

identical in both suits; and 4) the prior and present causes of action are the same.

Jang v. United Techs. Corp., 206 F.3d 1147, 1149 (11th Cir. 2000). A dismissal of


                                             2
a suit for failure to prosecute serves as an adjudication on the merits. Fed. R. Civ.

P. 41(b); Bierman v. Tampa Elec. Co., 604 F.2d 929, 930–931 (5th Cir. 1979).

      The bankruptcy court properly declared that the obligations owed by Mr.

Brickell were dischargeable based on the preclusive effect of Ms. Brickell’s 1998

action. First, because the determination of the dischargeability of an obligation is

within the bankruptcy court’s jurisdiction, the judgment dismissing the discharge

complaint was rendered by a court of competent jurisdiction. Second, a dismissal

for failure to prosecute serves as an adjudication upon the merits, so the prior

judgment was on the merits. Third, the parties in both the prior and present suits

are identical. Finally, because the issues in Ms. Brickell’s discharge complaint and

the present declaratory action involve the dischargeability of the marital

obligations owed by Mr. Brickell, the prior and present causes of action are the

same. As a result, res judicata applies to bar relitigation of this claim, and the

district court did not err in affirming the bankruptcy court’s decision.

      In the bitter battles following a divorce, the judicial system may be duly

called upon to determine a victor and divide the spoils of war. However, the

judicial system is not a weapon to be brandished by either side. This war has taxed

the resources and patience of the judicial system for long enough. It is time for it

to end.

AFFIRMED.



                                           3